DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0189490 Watanabe et al in view of US 2013/0098508 Yamaguchi et al.
Regarding claim 30, Watanabe teaches an oriented electrical steel sheet (paragraph 0002) comprising:
a groove 1 existing on a surface of the electrical steel sheet (figure 1);
a forsterite layer formed on a part or all of the surface of the electrical steel sheet (paragraph 0015), and
an insulation coating layer formed on the forsterite layer (paragraph 0015), 
wherein the insulation coating layer is formed directly on an inner surface of the groove (figure 1).
Watanabe is silent regarding forsterite anchors and adhesion of the forsterite layer to the surface. Yamaguchi teaches an oriented electrical steel sheet (paragraph 0002) wherein two or more forsterite anchors having a 3D network structure (complicated shape) which is formed on a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the forsterite anchors of Yamaguchi in the product of Watanabe because the anchors allow for improved bending adhesion of the forsterite sheet (paragraph 0029). 
Additionally, if the anchor position interpretation is not taken, "[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” Therefore, the rearrangement of the position of the anchors with respect to the grooves does not impart patentability to the claim unless it would modify the operation of the method. MPEP 2144.04 Section VI Part C.
Regarding claim 34, Yamaguchi further teaches that a rolling direction of the electrical steel sheet is referred to as an x axis, a width direction of the electrical steel sheet is referred to as a y axis, a normal direction of an xy plane is referred to as a z axis, and the forsterite anchor having the 3D network structure which is formed to the base steel sheet is observed in an xz plane, the forsterite anchor has an anchor shape (paragraph 0021).

Claims 32, 33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0189490 Watanabe et al in view of US 2013/0098508 Yamaguchi et al with evidence from Forsterite Mineral Data.
Regarding claim 32, Yamaguchi teaches that the forsterite anchor having the 3D network structure which is formed to the base steel sheet has a length (Table 1, Example 2, where the anchor has a length of 1 micron) of 1/3 or more of a mean thickness of the forsterite layer (0.93 micron). Yamaguchi does not explicitly teach the mean thickness of the forsterite layer. However, Yamaguchi does teach that the basis weight is 3.0 g/m2 (paragraph 0057), and that the sample size is 280 mm x 30 mm (paragraph 0074). 
Based on this information and the density of forsterite provided by Forsterite Mineral Data (3.27 g/cm3) one can determine that the thickness of the forsterite coating is 0.93 microns. The sample size is 0.0084 m2. A basis weight of 3.0 g/m2 results in 0.0252 g of forsterite on the sample. A density of 3.27 g/cm3 means that there is 0.0077 cm3 of forsterite on the sample such that the sample size of 0.0084 m2 needs a thickness of 0.93 microns. 
Regarding claim 33, Yamaguchi teaches that a length in a thickness direction of the electrical steel sheet of the forsterite anchor having the 3D network structure which is formed to the base steel sheet is 1 micron (Table 1, Example 2).
Regarding claim 35, Yamaguchi teaches that a mean thickness of the forsterite layer is 0.93 microns (as discussed above with respect to claim 32).
Regarding claim 36, Watanabe teaches that the insulation coating layer includes silicate and metal phosphate, and the insulation coating layer includes 50% of Mg or Al based on the weight of the insulation coating layer (paragraph 0049). 

Regarding claim 38, Watanabe teaches that an angle between the groove and a width direction of the steel sheet is from +30° to -30° (paragraph 0044, where the 10° example discussed in paragraph 0047 shows that the ±30° teaching is a range including all angles between +30° and -30°). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of from +30° to -30° reads on the claimed range of parallel or more than 0° and 5° or less. 

Response to Arguments
Applicant's arguments filed March 4, 2021, have been fully considered but they are not persuasive.
Applicant argues that Yamaguchi does not teach that the anchor length or width is 1 micron, only the depth. However, Applicant has not refuted Examiner’s interpretation that the anchor is radially structured such that a thickness measurement would extend in all directions such that a width would be two times the thickness, or 2 microns. Applicant does not point out a specific error in Examiner’s interpretation or provide evidence to show that examiner’s interpretation is incorrect. 
Applicant further states that Yamaguchi does not teach two anchors present within 50 microns of the groove, but similarly does not point out specific errors. Simply stating that a limitation is not taught is not sufficient to overcome the rejection. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781